[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUMMARY: The trial court erred in affirming an administrative determination that employees were entitled to receive unemployment compensation due to the employer's lockout, where the record reveals that, notwithstanding an arguable failure by the agency to comply with instructions given in connection with an earlier remand of the case, the employees were ineligible for benefits as a matter of law, because the had failed in their initial burden to prove that a work stoppage had come through no fault of their own.
JUDGMENT: REVERSED AND FINAL JUDGMENT ENTERED FOR APPELLANT.
JUDGES: SUNDERMANN, P.J., HILDEBRANDT and SHANNON, JJ.